NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

              SRI INTERNATIONAL, INC.,
                    Plaintiff-Appellee

                           v.

                CISCO SYSTEMS, INC.,
                  Defendant-Appellant
                 ______________________

                       2017-2223
                 ______________________

    Appeal from the United States District Court for the
District of Delaware in No. 1:13-cv-01534-SLR-SRF, Judge
Sue L. Robinson.
                 ______________________

     ON PETITION FOR PANEL REHEARING
             ______________________

  Before LOURIE, O’MALLEY, and STOLL, Circuit Judges.
PER CURIAM.
                       ORDER
    Appellant Cisco Systems, Inc., filed a combined peti-
tion for panel rehearing and rehearing en banc on May 10,
2019. A response to the petition was invited by the court
and filed by Appellee SRI International, Inc.
2                             SRI INT’L, INC. v. CISCO SYS., INC.




    Upon consideration thereof,
    IT IS ORDERED THAT:
    1) The petition for panel rehearing is granted in part
       and denied in part.

    2) The previous precedential opinion in this appeal, is-
       sued March 20, 2019, is withdrawn and replaced
       with the modified precedential opinion accompany-
       ing this order. The modifications appear in section V
       of the opinion, along with corresponding changes to
       the introduction and conclusion.

                                   FOR THE COURT

     July 12, 2019                 /s/ Peter R. Marksteiner
         Date                       Peter R. Marksteiner
                                   Clerk of Court